DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 5,395,124 Ronald E. Brandon (‘Brandon hereafter),
U.S. 2012/0228830 Ralf Bode (‘Bode hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 8 are allowed.  
Claims 9 - 11 have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 9 – 11 are canceled.

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “at least one sealing air distribution channel extending circumferentially in the sealing ring halves, the at least one sealing air distribution channel fluidly connected to the sealing air inlet channel to receive sealing air, and a plurality of sealing air outlet channels each fluidly connected to the sealing air distribution channel, and wherein each of the sealing air outlet channels is fluidly connected   to supply sealing air from the at least one sealing air distribution channel to a respective circumferential location where a respective sealing tip of the plurality of sealing tips is located in the inner peripheral face of the sealing ring halves.”
The closest prior art is as cited above (‘Brandon & ‘Bode). 
‘Brandon, does not teach an air channel for receiving sealing air.
‘Bode teaches annular spaces #24 & #25.  However, ‘Bode does not teach channels fluidly connected to supply sealing air from one sealing air distribution channel to the sealing tip. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
Claims 2 - 8 are also allowed because they are dependent on claim 1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
03/23/2022